          Case 7:20-cv-00420-NSR Document 10 Filed 01/04/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS T. JOSEPH,
                                                                                      1/4/2021
                                Plaintiff,

        -against-                                                    No. 20-cv-420 (NSR)
                                                                           ORDER
WESTCHESTER COUNTY; THOMAS S.
POOVAPPALLIL,

                                Defendants.


NELSON S. ROMÁN, United States District Judge:
        The Court is in receipt of a letter dated December 9, 2020, from nonincarcerated pro se

Plaintiff Thomas T. Joseph (“Plaintiff”) seeking additional information with respect to “what

should be done from my part so that we could bring closure to the legal proceedings.” (ECF No.

9.) Though unclear, it appears as if Plaintiff is seeking additional information as to what steps he

needs to take to advance the litigation, and not what steps he would need to take in order to

terminate the litigation. Plaintiff has paid his filing fee in this matter and is not entitled to have

the U.S. Marshalls serve his summonses and complaint.

        In the Court’s Order of Service, dated May 19, 2020 (ECF No. 7), the Court: (1)

dismissed all claims against Defendant Westchester County Department of Community Mental

Health (“DCMH”) because the DCMH is not a suable entity; (2) dismissed Plaintiff’s claims

under the New York State Human Rights Laws (“NYSHRL”) because the Court lacks subject-

matter jurisdiction to consider claims under NYSHRL; (3) dismissed Plaintiff’s claims under

the New York City Human Rights Laws (“NYCHRL”) because the NYCHRL does not apply to

discriminatory acts that occurred outside of New York City; and (4) dismissed Plaintiff’s claims

under Title VII against Defendant Poovappallil because Title VII does not imposed individual
          Case 7:20-cv-00420-NSR Document 10 Filed 01/04/21 Page 2 of 4




liability. Accordingly, Plaintiff’s remaining claims are: (A) Title VII as against Westchester

County; (B) Americans with Disabilities Act of 1990 as against Westchester County and

Defendant Poovappallil; and (3) Family and Medical Leave Act of 1993 as against Westchester

County and Defendant Poovappallil.

       The Court instructed Plaintiff that certain claims were dismissed without prejudice.

This meant that Plaintiff was permitted to attempt to revise his complaint to state allegations in a

manner that avoids the legal issues that the Court detailed with more specificity in the May 19,

2020 Order. The Court further ordered that Plaintiff had 45 days from the date of this order to

file an amended complaint. 45 days have elapsed, and Plaintiff has not filed an amended

complaint.

       In the May 19, 2020 Order, the Court also directed Plaintiff to serve summonses upon the

Defendants in this action within 90 days of the issuance of the summonses, and that failure to

furnish service, or to seek an extension of time to do so, may result in the dismissal of Plaintiff’s

remaining claims. 90 days has elapsed since summonses were issued on May 22, 2020, and

Plaintiff has not filed any proof of service indicating that he has attempted to service upon the

Defendants.

       On May 22, 2020, an information package was mailed to Plaintiff providing him with

directions as to how to perform basic functions of a litigant, including directions on how to

accomplish service. Specifically, the instructions explain that, “If you did not file an IFP

application . . . you will either have to obtain a waiver of service from each defendant, or

you will have to serve each defendant.” (ECF No. 8 at 3 (emphasis added).) Plaintiff was also

advised that service and waiver are described in Rule 4 of the Federal Rules of Civil Procedure.
          Case 7:20-cv-00420-NSR Document 10 Filed 01/04/21 Page 3 of 4




        In light of Plaintiff’s pro se status, and because his letter indicates that he did not

carefully consult or understand the Court’s previous Order of Service, the Court will give

Plaintiff another chance to accomplish the directives of the Order of Service.

        First, if Plaintiff intends to amend his complaint, he is directed to file an amended

complaint within 45 days of the date of this Order. If Plaintiff fails to file an amended

complaint within the time allowed, the Court will dismiss Plaintiff’s claims under NYCHRL, and

his claims under Title VII against Poovappallil, for failure to state a claim on which relief may be

granted, as well as his claims under the NYSHRL for lack of subject-matter jurisdiction.

        Second, Plaintiff is directed to serve the summonses on Defendants (or obtain waivers of

service from the Defendants) within 90 days of the issuance of summonses, and to comply with

Rule 4 of the Federal Rules of Civil Procedure, including by way of filing proof of service with

the Court. Before seeking further clarification from this Court on “what should be done from

[Plaintiff’s] part,” Plaintiff is directed to carefully consult:

                (1) the Court’s May 19, 2020 Order (ECF No. 7);

                (2) Rule 4 of the Federal Rules of Civil Procedure;

                (3) the information package sent to him on May 22, 2020 (ECF
                No. 8); and

                (4) information available at https://www.nysd.uscourts.gov
                /prose-faqs (unless Plaintiff lacks internet access).

These sources of information will provide Plaintiff with all the information he needs to

appropriately attempt service and otherwise comply with this Court’s directions.

        The Court certified under 28 U.S.C. § 1915(a)(3) that any appeal of this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellate

demonstrates good faith when he seeks review of a nonfrivolous issue).
           Case 7:20-cv-00420-NSR Document 10 Filed 01/04/21 Page 4 of 4




         The Clerk of the Court is respectfully directed to reissue summonses as to the County of

Westchester and Poovappallil. The Clerk of the Court is further directed to mail a copy of this

Order to Plaintiff together with copies of ECF Nos. 7 and 8, and note service on the docket.



Dated:    January 4, 2021                                   SO ORDERED:
          White Plains, New York


                                                ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
